                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAMUEL RANDOLPH,                            :   No. 1:06-CV-0901
                                            :
              Petitioner                    :   (Chief Judge Conner)
                                            :
      v.                                    :
                                            :
JEFFREY BEARD, Commissioner,                :   THIS IS A CAPITAL CASE
Pennsylvania Department of                  :
Corrections; LOUIS B. FOLINO,               :
Superintendent of the State                 :
Correctional Institution at Greene;         :
and FRANKLIN J. TENNIS,                     :
Superintendent of the State                 :
Correctional Institution at                 :
Rockview,                                   :
                                            :
              Respondents                   :

                                        ORDER

           AND NOW, this 30th day of April, 2018, upon consideration of petitioner’s

request for an evidentiary hearing (Doc. 182), it is hereby ORDERED that the

request is GRANTED. The Court shall conduct a one-day evidentiary hearing on

July 24, 2019, at 10:00 a.m., in Courtroom Number 2 of the Federal Building and

U.S. Courthouse, 228 Walnut Street, Harrisburg, Pennsylvania.

           In order to facilitate the efficient presentation of evidence at the

evidentiary hearing, the Court further ORDERS as follows:
1. To the extent that the parties intend to call witnesses at the
   evidentiary hearing, they must file and serve their list of witnesses on
   or before June 3, 2019.

2. A telephonic prehearing conference call to discuss prehearing
   evidentiary issues is scheduled for June 18, 2019 at 10:00 a.m. The
   Court shall initiate the conference call. All counsel shall be ready to
   proceed when contacted.



                              /S/ Christopher C. Conner
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
